      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :           CRIMINAL ACTION
                                        :
             v.                         :
                                        :
NYFESSE SAUNDERS                        :           NO. 10-442

                               MEMORANDUM

Bartle, J.                                           September 17, 2020

             Before the court is the pro se motion of Nyfesse

Saunders to vacate his sentence under 28 U.S.C. § 2255.

Saunders raises two issues in the motion.       He claims his counsel

was ineffective for failing to ask the court to impose his

federal sentence to run concurrently with an unrelated state

sentence.    Saunders also argues that his sentence under 18

U.S.C. § 922(g)(1) should be vacated in light of the Supreme

Court’s subsequent decision in Rehaif v. United States, 139 S.

Ct. 2191 (2019).

                                    I

             On April 29, 2010, two Philadelphia Police Officers,

while patrolling South 21st Street in Philadelphia in a marked

police vehicle, observed Saunders crouching behind a parked car.

Saunders fled on foot when the officers slowed to investigate.

The officers pursued and caught Saunders who, upon inquiry, told

them he had a gun.     The officers arrested Saunders after finding

a loaded .38 caliber revolver in his waistband.
      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 2 of 13



            At the time of this arrest, Saunders had twice pleaded

guilty in the state court to felony drug distribution in

violation of 35 P.S. § 780-113(a)(30) – once on October 26, 2004

and a second time on January 24, 2005.       Saunders was sentenced

to three years of probation on the first conviction and 21/2 to 5

years of imprisonment on the second conviction.        He served over

two years in prison for the second conviction until his parole

on April 11, 2007.

            On April 29, 2010, the Philadelphia District Attorney

charged Saunders with possession of a firearm as a person

convicted of a drug offense in violation of 18 Pa.C.S. § 6105.

Saunders was released on bail on April 30, 2010.         While released

on bail, in concert with others, Saunders shot a man multiple

times in the stomach and legs.     The Philadelphia Police

Department arrested him again on May 27, 2010, this time, on

charges of attempted murder and conspiracy to engage in murder.1

            A federal grand jury subsequently indicted Saunders in

this action for a violation of 18 U.S.C. § 922(g)(1) which

provides:

            (g) It shall be unlawful for any person—




1.        Saunders also pleaded guilty to these charges. He was
sentenced to 71/2 to 20 years in prison on the attempted murder
conviction and 5 years of probation for conspiracy to murder.

                                  -2-
      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 3 of 13



            (1) who has been convicted in any court of,
            a crime punishable by imprisonment for a
            term exceeding one year; . . .

            to ship or transport in interstate or
            foreign commerce, or possess in or
            affecting commerce, any firearm or
            ammunition; or to receive any firearm or
            ammunition which has been shipped or
            transported in interstate or foreign
            commerce.

           The indictment charged that on or about April 29, 2010

Saunders, having been convicted of a crime punishable by a term

of imprisonment exceeding one year, knowingly possessed a

firearm in and affecting interstate commerce in violation of 18

U.S.C. § 922(g)(1).   The indictment did not allege that Saunders

knew at the time of the offense that he had been convicted of a

crime punishable by a term of imprisonment exceeding one year.

           Saunders pleaded guilty to the federal charge in an

open plea before the undersigned on October 10, 2010.          The

Government referenced Saunders’ January 24, 2005 conviction in

the plea memorandum it submitted to this court prior to the plea

hearing.   The Government concedes that Saunders did not admit

that he knew of his status as a person convicted of a crime

punishable by a term of imprisonment exceeding one year.          At the

hearing, the court reviewed with Saunders what were then

considered the elements of the crime under 18 U.S.C. § 922(g)(1)

and accepted Saunders’ guilty plea.      While Saunders admitted

that he had been convicted of a crime punishable by a term of

                                  -3-
      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 4 of 13



imprisonment exceeding one year, the court did not inquire

whether he knew at the time of the offense of his status as a

person convicted of a crime punishable by a term of imprisonment

exceeding one year.

           On January 28, 2011, the court sentenced Saunders to

55 months of imprisonment with three years of supervised release

without any reference to a state conviction for which he had

been sentenced.   Saunders did not appeal his conviction.         He is

presently serving his federal sentence at the Federal Medical

Center in Lexington, Kentucky with an estimated release date of

September 22, 2022.

           On October 20, 2016, Saunders moved under Rule 36 of

the Federal Rules of Criminal Procedure to fix what he alleged

to be a clerical error in the court’s January 28, 2011 judgment.2

He argued the court failed to specify that his federal sentence

was to run concurrently with his state sentence for attempted

murder.   Saunders also moved to serve his time in a state

correctional facility.    The court denied the motion in a

memorandum order on December 16, 2016.       It explained:


          Saunders did not request concurrent
          sentences in his sentencing memorandum or at
          his sentencing hearing. The failure to


2.        “After giving any notice it considers appropriate, the
court may at any time correct a clerical error in a judgment,
order, or other part of the record, or correct an error in the
record arising from oversight or omission.” Fed. R. Crim. P. 36.
                                  -4-
      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 5 of 13



          request conditions of a defendant’s sentence
          is not a clerical error. In the absence of a
          clerical error, the court cannot alter
          Saunders’ sentence under Rule 36.

          Saunders filed the pending motion under 28 U.S.C.

§ 2255 on June 16, 2020.

                                   II

             Saunders alleges that his attorney told him that if he

pleaded guilty to the federal charges but “lost” on the state

charge for attempted murder, he could “get the time ran

concurrent.”    Saunders claims that despite these statements, his

attorney did not request that his state and federal sentences

run concurrently.    He asserts not having knowledge of this fact

until December 16, 2016 when the court denied his Rule 36

motion.

             Section 2255 claims for ineffective assistance of

counsel may be brought up to one year from the date the judgment

of conviction became final or the date the facts supporting the

claim could have been discovered by the defendant through the

exercise of due diligence.     See 28 U.S.C. § 2255(f).

          Saunders’ conviction became final over nine years ago

when this court sentenced him on January 28, 2011 and no appeal

was taken.     Even if we were to assume Saunders could not have

discovered with due diligence until December 16, 2016 that his

counsel failed to request the concurrent running of his state


                                  -5-
      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 6 of 13



and federal sentences, the time for claiming ineffective

assistance of counsel on these facts expired a year later.            See

28 U.S.C. § 2255(f)(4).    This claim is therefore barred as

untimely.

                                  III

            Saunders further claims that he was not made aware

that he “fall[s] in[to] a category of people that would be

indicted if [] in possession of a firearm.”        He also asserts

that neither the Government nor his counsel “addressed the

element of whether [he] knew that [he] couldn’t possess a

firearm.”   Saunders attaches to the pending motion a letter he

received from the Federal Community Defender Office which

informed him of his rights under Rehaif, 139 S. Ct. 2191.             It

was decided on June 21, 2019 over eight years after Saunders was

sentenced but within one year before he filed his pending

motion.3

            In Rehaif, the defendant was charged with a violation

of 18 U.S.C. § 922(g)(5)(A).     United States v. Rehaif, Criminal

Action No. 16-CR-3-ORL-28GJK, 2020 WL 1904068, at *2 (M.D. Fla.

Apr. 17, 2020).   This section of the statute provides:

            (g) It shall be unlawful for any person—

             (5) who, being an alien—


3.   The Federal Community Defender was appointed by the United
States District Court to inform defendants convicted for Section
922(g) offenses of their rights under Rehaif.
                                  -6-
         Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 7 of 13




                  (A) is illegally or unlawfully in the
                  United States; . . .

              to ship or transport in interstate or
              foreign commerce, or possess in or
              affecting commerce, any firearm or
              ammunition; or to receive any firearm or
              ammunition which has been shipped or
              transported in interstate or foreign
              commerce.

             Rehaif had entered the United States on a nonimmigrant

student visa to attend university but was dismissed by the

university for poor grades.        Rehaif, 139 S. Ct. at 2194.       Upon

Rehaif’s dismissal the university informed him that if he did

not transfer to another school or leave the country his legal

status in the United States would be terminated.            Id.   When

Rehaif did neither, his residence in the United States became

the subject of a federal investigation.          Rehaif, 2020 WL

1904068, at *2.      During the investigation, Rehaif volunteered to

an agent of the Federal Bureau of Investigation that he had

possessed firearms and ammunition.         Rehaif, 2020 WL 1904068, at

*2.     The Government indicted him for possessing a firearm as an

alien unlawfully in the United States.          Rehaif, 139 S. Ct. at

2194.

             The trial judge precluded Rehaif’s counsel from

presenting evidence at his trial that he did not know of his

status prohibiting his possession of a firearm.           Rehaif, 2020 WL

1904068, at *2.      The jury was instructed that the Government was

                                     -7-
        Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 8 of 13



“not required to prove that Rehaif knew that he was illegally or

unlawfully in the United States.”         Id.   Thereafter, the jury

returned a guilty verdict.       Id.   The Court of Appeals affirmed.

United States v. Rehaif, 888 F.3d 1138 (11th Cir. 2018).

            The Supreme Court reversed.         Rehaif, 139 S. Ct. at

2195-200.    It explained that the question of whether the

Government must prove that a defendant acted knowingly for a

criminal conviction is one of congressional intent.           Id. at

2195.   The Court found no convincing reason to depart from the

longstanding presumption that Congress intends to require a

defendant to possess a culpable mental state regarding each of

the statutory elements that criminalize otherwise innocent

conduct.    Id.   It held that “in a prosecution under 18 U.S.C.

§ 922(g) . . . the Government must prove both that the defendant

knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm.”

Id. at 2200.      Notably absent from the Supreme Court’s decision

was a discussion of the retroactive application of this new

requirement.      See id.

            Claims based on a right initially recognized by the

Supreme Court must be brought within one year of the

announcement of the right.       28 U.S.C. § 2255(f)(3).      However,

for a defendant to benefit from this delayed running of the



                                    -8-
         Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 9 of 13



limitations period, the new right must be retroactively applied

by the Supreme Court.       Id.

             Generally, a new rule imposed by the Supreme Court

does not apply retroactively to criminal convictions finalized

before the rule is announced absent express instruction by the

Court.    See Teague v. Lane, 489 U.S. 288, 311 (1989).           Courts,

however, may apply a new rule retroactively in the absence of

express instruction where the rule is “substantive” or a

“watershed” rule of criminal procedure, that is, a rule that

implicates “the fundamental fairness and accuracy of the

criminal proceeding.”       Whorton v. Bockting, 549 U.S. 406, 416

(2007).

             The Government agrees that pursuant to Rehaif it is

now required to prove under 18 U.S.C. § 922(g)(1) that a

defendant knew of his status as a person convicted of a crime

punishable by a term of imprisonment exceeding one year.             The

Government also appears to concede retroactive application of

this requirement.

             Nonetheless, the Government argues that unlike Rehaif,

neither Saunders nor his counsel raised during his guilty plea

hearing or at his sentencing the issue of his knowledge of his

status as a person convicted of a crime punishable by a term of

imprisonment exceeding one year.         Saunders took no appeal.        The

Government contends that Saunders is therefore barred under the

                                     -9-
      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 10 of 13



procedural default rule from raising the issue on collateral

review.

           Subject to certain exceptions, a criminal defendant

may not raise a claim on collateral review unless it was first

raised in the trial court or on direct appeal.         Bousley v.

United States, 523 U.S. 614, 622 (1998).        This is not a

statutory or a constitutional requirement, but a procedural

doctrine adhered to by the courts to save judicial resources.

Massaro v. United States, 538 U.S. 500, 504 (2003).          A defendant

must show cause for not raising the claim at issue as well as

demonstrate prejudice attributable to the failure in order to

overcome this procedural bar.      Bousley, 523 U.S. at 622.        Cause

for a procedural default exists where a claim is “so novel that

its legal basis is not reasonably available to counsel” at the

time of trial or on appeal.     Bousley, 523 U.S. at 622.

           The claim that Saunders lacked knowledge of his status

that prohibited him from possessing a firearm, in this court’s

view, was not novel so as not to be reasonably available to his

counsel at the time of his conviction.       The issue had been

litigated in a number of circuit courts for decades.          United

States v. Reap, 391 F. App’x 99, 103-04 (2d Cir. 2010); United

States v. Kafka, 222 F.3d 1129, 1131–33 (9th Cir. 2000); United

States v. Hutzell, 217 F.3d 966, 967–68 (8th Cir. 2000); United

States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995); United

                                  -10-
        Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 11 of 13



States v. Ballentine, 4 F.3d 504, 506 (7th Cir. 1993); United

States v. Dancy, 861 F.2d 77, 80 (5th Cir. 1988).

             We acknowledge the decision of the Court of Appeals in

this circuit in United States v. Dodd, 225 F.3d 340, 344 (3d

Cir. 2000) which stated that the Government need only prove for

a § 922(g)(1) offense that:

            [the defendant] had previously been convicted
            of a crime punishable by imprisonment for a
            term exceeding one year; (2) that [the
            defendant] knowingly possessed a firearm; and
            (3) that the firearm had passed in interstate
            commerce. . . . [T]he government need not
            demonstrate that the defendant possessed the
            firearm . . . with knowledge that such
            possession was unlawful.

The Court, however, did not have before it the issue Saunders

presents here.

            Even if the issue Saunders raises was sufficiently

novel in this circuit at the time, he must also establish

prejudice to avoid procedural default.         This he cannot do.        At

the time Saunders committed the crime at issue in this action,

he had twice been convicted in the state court of drug

distribution in violation of 35 P.S. § 780-113(a)(30) and had

served over two years in prison on the second conviction.                There

can be no doubt that Saunders knew of his conviction of a crime

punishable by a term of imprisonment exceeding one year as he

had served a term of imprisonment in excess of that amount of

time.   Any failure of Saunders’ attorney to argue the contrary

                                    -11-
      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 12 of 13



would not undermine confidence in his conviction.         Saunders has

not therefore demonstrated prejudice to overcome procedural

default.

           Moreover, Saunders cannot establish that his counsel

provided ineffective assistant in failing to argue that the

Government had not proven that Saunders did not know at the time

of the offense that he was a person convicted of a crime

punishable by a term of imprisonment exceeding one year.           To

prove ineffective assistance, a defendant must show: (1) that

his trial lawyer’s performance fell below an “objective standard

of reasonableness”; and (2) “a reasonable probability that, but

for counsel’s unprofessional errors, the result of the

proceeding would have been different.”       Strickland v.

Washington, 466 U.S. 668 (1984).      A reasonable probability is a

probability sufficient to undermine confidence in the outcome.

Id. at 694.   As noted above, Saunders at the time of the offense

here had served over two years in prison for drug distribution.

Even assuming that his counsel’s omission fell below the

objective standard of reasonableness, there is no reasonable

probability that but for her unprofessional errors the outcome

would have been different.

           Finally, a court may also excuse a procedural default

and consider a claim on its merits if the defendant can

establish that he is “actually innocent.”        Smith, 477 U.S. at

                                  -12-
      Case 2:10-cr-00442-HB Document 37 Filed 09/17/20 Page 13 of 13



537 (1986).   To establish actual innocence the defendant must

show in light of new evidence that no reasonable juror would

have found him guilty beyond a reasonable doubt.         Sweger v.

Chesney, 294 F.3d 506, 522–23 (3d Cir. 2002).         Actual innocence

is factual innocence, not mere legal insufficiency.          Id.

Saunders cannot prove his actual innocence.        No reasonable juror

would ever find that Saunders did not know that he had spent

over two years in prison before he possessed a firearm on April

29, 2010.

                                   IV

            For these reasons, the court will deny the pro se

motion of defendant Nyfesse Saunders to vacate his sentence

under 28 U.S.C. § 2255.




                                  -13-
